FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAIME IGNACIO ESTRADA,                           No. 12-15216

               Plaintiff - Appellant,            D.C. No. 3:08-cv-02801-MMC

  v.
                                                 MEMORANDUM *
LINDA CAROL ROWE, M.D., Pelican
Bay State Prison Doctor; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       California state prisoner Jaime Ignacio Estrada appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Estrada

failed to raise a genuine dispute of material fact as to whether defendants’

treatment of Estrada’s chronic lower back pain evinced deliberate indifference.

See id. at 1058 (prison officials act with deliberate indifference only if they know

of and disregard an excessive risk to inmate health); Jackson v. McIntosh, 90 F.3d
330, 332 (9th Cir. 1996) (to establish that a difference of opinion amounted to

deliberate indifference, a prisoner must show that the defendants’ chosen course of

treatment was medically unacceptable and in conscious disregard of an excessive

risk to the prisoner’s health).

      We reject Estrada’s contentions that the district court improperly denied his

motion for appointment of counsel and medical expert and his motion to strike,

misapplied the deliberate indifference standard, and erred in reviewing the

pleadings and evidence.

      AFFIRMED.




                                           2                                   12-15216